DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 9-11, 16-17, 19-20, 22-23, and 55-56 are pending. Claims 5-8, 12-15, 18, 21, 24-54 are cancelled.
Claims 1 and 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022.
Applicant's election with traverse of Group 2, methods of delivery, claims 2-4, 9-11, 16-17, 19-20, 22-23 and 55-56, and the species of a protease digestible membrane and a space-occupying solid in the reply filed on 10/25/2022 is acknowledged.  The traversal is on the ground that there would be no serious search and examination burden associated with searching Groups 1 and 2 together.  This is not found persuasive because active steps in the methods of delivery of Group 2 are not required for the search of the orally ingestible delivery systems of Group 1. Therefore, search of both Groups 1, methods of delivery, and Group 2, orally ingestible delivery systems, would require additional search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 9-11, 16-17, 19-20, 22-23 and 55-56 are examined herein.

Priority
The instant application claims domestic priority to U.S. Provisional Application Serial No.
62/923,783 filed October 21, 2019, U.S. Provisional Application Serial No. 62/950,527 filed
December 19, 2019, U.S. Provisional Application Serial No. 62/981,651 filed February 26,
2020, U.S. Provisional Application No. 63/010,132 filed April 15, 2020, U.S. Provisional
10 Application Serial No. 63/058,231 filed July 29, 2020, and U.S. Provisional Application No.
63/088,070 filed October 6, 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 100 and 200 have both been used to designate the same orally ingestible delivery system. Likewise, characters 102 and 202 have both been used to designate the same therapeutic agent compartment. Characters 108 and 208 have both been used to designate the same acid-resistant shell. Characters 110 and 210 have both been used to designate the same dispersible acid barrier.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informality: “gas producing substance” (line 2). Correction to “gas-producing substance” is recommended.
Claims 17 is objected to because of the following informality: “OIDS.” The OIDS acronym is not defined until claim 19. 
Claim 19 is objected to because of the following informality: “gas producing substance” (line 13). Correction to “gas-producing substance” is recommended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2, 9-11, 16-17, 19-20, 22-23 and 55-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 19 recites a method of delivering a therapeutic agent into an intestine of a
mammal, comprising orally administering an orally ingestible delivery system (OIDS) to the mammal. The OIDS comprises a differentially permeable capsule system comprising an acid-resistant shell
and a gas-producing substance. The gas-producing substance reacts with stomach acid to form a dispersible acid barrier in the stomach. Claim 19 further recites that “the dispersible acid barrier is formed in a locus selected from the group consisting of an external aspect of the acid-resistant shell, an internal aspect within the acid-resistant shell, and an inferior region below the acid-resistant shell” and also that “the orally ingestible delivery system OIDS comprising the dispersible acid barrier passes into the intestine.” The acid barrier is dispersed by interaction with intestinal fluids.
	Although the specification demonstrates species of orally ingestible delivery system in which the protease solution survival time exceeds the acid solution survival time (e.g., Table 3-Table 6), no examples are provided in which the dispersible acid barrier persists in the stomach until the barrier is dispersed in the intestine.  Furthermore, the disclosure does not provide sufficient written description to support the following: “wherein the differentially permeable capsule system is dimensionally adapted for oral ingestion and for passage into a stomach of the mammal and thence into the intestine.” The examples provided in the disclosure only test the orally ingestible delivery system in the chemical conditions of the stomach and intestine, whereas the claimed method requires the orally ingestible delivery system to function within the physical limitations of the stomach and intestine (i.e., “dimensionally adapted”). The method further requires the release of a therapeutic agent within the intestine. However, the disclosure does not demonstrate through examples or provide any other form of written description support for the release of a therapeutic agent within the intestine. The therapeutic agent is specifically claimed as a protein or a peptide (claim 22), or a living organism (claim 23). However, no examples or other forms of written description are provided in which a protein, a peptide, a living organism, or any other form of therapeutic agent is released within the intestine. Therefore, no species of orally ingestible delivery systems with the demonstrated functions of oral passage into the stomach and intestine, dispersion of the acid barrier in the intestine, and release of a therapeutic agent in the intestine are provided in the specification.
	No species of orally ingestible delivery systems are known in the art in which the function of localized dispersion of an acid barrier in the intestine is demonstrated. Colombo (WO 2014/013006 A1; IDS filed 3/11/2021) teaches “An oral trilayered formulation with multi-kinetic release in different sites of the gastro-intestinal tract” (Abstract). The trilayered tablet for oral administration comprises “a rapid disintegrating central layer (layer B) interposed between a layer with a swellable floating sustained release hydrophilic matrix (layer A) and a layer with a gastro-resistant or sustained release or gastro-resistant sustained release hydrophilic matrix (layer C)“ (page 2, lines 15-19). Layer A consists of “a hydrophilic polymer able to swell in the presence of water and a substance able to develop gas in the gastric environment functional to the floating of the layer” (page 4, lines 21-23). Colombo teaches further that “The substances able to develop gas are generally carbonates or bicarbonates” (page 5, lines 5). Colombo teaches that “The gas is entrapped into the gel which is formed following the swelling of the polymer of the hydrophilic matrix allowing layer A, once separated from the others layers, to float in the aqueous medium.” (page 4, lines 23-26). Colombo teaches an acid-resistant shell: “the matrix of layer C consists of excipients of conventional use suitably selected to obtain a gastro-resistant formulation” (page 5, lines 26-27). Thus, Colombo teaches a gas-producing substance that is bicarbonate and also that the gas is formed in an external aspect to the acid-resistant shell. However, although the structure of the trilayered tablet of Colombo is congruent with the orally ingestible delivery system of the instant application, the function of intestinal dispersion of a gas dispersion is not demonstrated. Contrary to the instant application, Colombo teaches that the gas barrier causes the system to float and remain in the stomach.
	Similarly, Ichikawa et al. (Journal of Pharmaceutical Sciences, Vol. 80, No. 11, 1997) teaches a capsule comprising an inner effervescent layer of a sodium bicarbonate sublayer and a tartaric acid sublayer (Figure 1, page 1062) with the demonstrated function of in vitro floating (Scheme I, page 1062).
	Rouge et al. (Pharmaceutical Development and Technology, 1998, Vol. 3, No. 1, pages 73-84) teaches buoyant minitablets containing piretanide and atenolol (Abstract and Title). The minitablets have the demonstrated function of floating in gastric fluid due to the inclusion of gas-generating sodium bicarbonate (page 74, Introduction, column 1, paragraph 2).
Colombo, Ichikawa and Rouge do not teach that the dispersible acid barrier generated from carbon dioxide upon the reaction of sodium bicarbonate allows passage into the intestine,
wherein the dispersible acid barrier is dispersed by interaction with intestinal fluids. In contrast, Colombo, Ichikawa and Rouge teach that capsules and tablets with a gas-generating bicarbonate layer cause flotation and buoyancy.
	Therefore, the disclosure and the state of the art before the effective filing date of the instant application do not provide sufficient written description for a genus of orally ingestible delivery systems wherein an OIDS comprising a dispersible acid barrier passes into the intestine and the dispersible acid barrier is dispersed by interaction with intestinal fluid, nor the method of release of a therapeutic agent within the intestine via the orally ingestible delivery systems. 
	
Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites the limitation "the acid reactive substance" in line 1.  There is insufficient antecedent basis for this limitation in the claim. No acid reactive substance is recited in claim 10 from which claim 55 depends or in claim 19 from which claim 10 depends. However, a “gas producing substance” is recited in claim 19.

Claim 2, 9-11, and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2, 9-11, and 16-17 depend from claim 19, which is not “previously set forth” as required by 112(d).  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDICE LEE SWIFT/Examiner, Art Unit 1657                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611